ACCEPTED
                                                                                      01-15-00385-CR
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 5/20/2015 5:32:44 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK




            Cause Nos. 01-15-00385-CR and 01-15-00386-CR
                                                                   FILED IN
                                                            1st COURT OF APPEALS
                     IN THE COURT OF APPEALS                    HOUSTON, TEXAS
                       1ST JUDICIAL DISTRICT                5/20/2015 5:32:44 PM
                          HOUSTON, TEXAS                    CHRISTOPHER A. PRINE
                                                                    Clerk

                    DAIVION ANTHONY BANTON

                                  V.
                      THE STATE OF TEXAS
              ************************************
           Cause Nos. 14-DCR-066980 AND 14-DCR-066981
                  In 240th Judicial District Court of
                       Fort Bend County, Texas
              ************************************
                APPELLANT’S LETTER SHOWING
                   APPELLANT’S INDIGENCY

    TO THE HONORABLE JUSTICES OF THE COURT OF
APPEALS:


      COMES NOW, DAIVION ANTHONY BANTON, by and through

his attorney of record, David Alan Disher, and respectfully shows the

Appellant received a request for payment of the Court Reporter’s record.

      The request was made 19th May 2015 but received by Appellant

May 20, 2015.

      The only record, if any, was by a tape recording by the criminal

associate Judge pursuant to Chapter 54A of the Texas Government Code.
      Further, the Appellant is indigent and the 240th Judicial District Court

Of Fort Bend County, Texas appointed Mr. David Alan Disher to represent

Appellant until the case is disposed, and appeals exhausted.

      See page 7 of the Clerk’s Record file-marked July 29, 2014.



                                       Respectfully submitted,

                                       /s/ David Alan Disher
                                       _____________________
                                       David Alan Disher,
                                       Attorney for Defendant/Appellant
                                       TBC #05895600
                                       1167 FM 2144
                                       Schulenburg, Texas 78956
                                       Phone number: 979-263-5174
                                       Fax number: 979-263-5183
                      CERTIFICATE OF SERVICE

     I hereby certify that the original foregoing Appellant’s Letter Showing
Appellant’s Indigency was e-filed with

Ms. Ora Patterson
Deputy Clerk
Court of Appeals For the First Court of Appeals
301 Fannin Street
Houston 77002-2066,

and a copy of the foregoing Appellant’s Letter Showing Appellant’s
Indigency has been personally hand delivered, by Fax, or sent certified mail,
return receipt requested, by the U. S. Mail to the following parties:

Mr. John Healey
Fort Bend County Criminal District Attorney
Fort Bend County Courthouse
Richmond, Texas 77469,

Mr. Fred Felcman
Fort Bend County Assistant District Attorney
Fort Bend County Courthouse
Richmond, Texas 77469, and

Ms. Elizabeth Wittu
Offical Court Reporter
240th Judicial District Court
Fort Bend County Courthouse
Richmond, Texas 77469
via e-mail at wittueli@fortbendcountytx.gov

and mailed to the Appellant via regular postpaid, U.S. mail at his
last known address of:
DAIVION ANTHONY BANTON
INMATE
Fort Bend County Jail
1410 Ransom Road
Richmond, TX 77469

on this the 21st day of May, 2015.

                                     /s/ David Alan Disher
                                     _______________________
                                     David Alan Disher
                                     Attorney for Appellant